DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nack et al. (US 4,154,581).
	Regarding claim 18, Nack et al. discloses a fluidized bed cooler (16) for cooling a granular material that contains urea, the fluidized bed cooler (16) comprising: a cooling chamber having a product inlet opening (17); a product outlet opening (1); a perforated plate (11) disposed in the cooler chamber, wherein the product inlet opening (17) is disposed above the perforated plate (11); a cooling medium entry opening (10) disposed beneath the perforated plate (11); and a baffle plate (5) disposed between the product inlet opening (17) and the perforated plate (11) (see Abstract; figure 1; and column 2, line 9 through column 6, line 68), since one may cool by fluidizing with cool air (see column 4, lines 45-62).
	Regarding claim 28, Nack et al. discloses a fluidized bed cooler wherein the baffle plate (5) is disposed parallel to the perforated plate (11) (see Abstract; figure 1; and column 2, line 9 through column 6, line 68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nack et al. (US 4,154,581).
	Regarding claim 27, Nack et al. fails to disclose a fluidized bed cooler wherein the baffle plate has less than 10% of an area of the perforated plate.
	It would have been an obvious matter of design choice to have the baffle plate has less than 10% of an area of the perforated plate, since applicant has not disclosed that having the baffle plate has less than 10% of an area of the perforated plate solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the baffle plate has less than 10% of an area of the perforated plate.

Allowable Subject Matter
Claims 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, Nack et al. fails to disclose or suggest a fluidized bed cooler comprising a distributor plate disposed between the baffle plate and the perforated plate.
Claims 20-26 depend on claim 19.
Claims 29-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art references are Nack et al. (US 4,154,581) and Rahn et al. (US 8,603,211 B2).
	Regarding claim 29, Rahn et al. discloses a method of cooling a granular fertilizer, introducing a granular material from a fluidized bed granulator or granulation promoter in the fluidized bed cooler (see Abstract and column 6, line 55 through column 7, line 8).
Nack et al. discloses a fluidized bed cooler (16) for cooling a granular material that contains urea, the fluidized bed cooler (16) comprising: a cooling chamber having a product inlet opening (17); a product outlet opening (1); a perforated plate (11) disposed in the cooler chamber, wherein the product inlet opening (17) is disposed above the perforated plate (11); a cooling medium entry opening (10) disposed beneath the perforated plate (11); and a baffle plate (5) disposed between the product inlet opening (17) and the perforated plate (11) (see Abstract; figure 1; and column 2, line 9 through column 6, line 68), since one may cool by fluidizing with cool air (see column 4, lines 45-62).
	There is no express motivation to combined the teachings of the prior art reference.
	Regarding claim 30, Nack et al. discloses a fluidized bed granulation plant for production of a granular fertilizer, the fluidized bed granulation plant comprising: a fluidized bed granulator (16) having a perforated granulator plate (11), a fluidization gas inlet (10); a first fluidized bed cooler; wherein at least one of the first fluidized bed cooler or one or more of the product coolers includes: a cooling chamber having a product inlet opening (18); a product outlet opening (1); a perforated plate (11) disposed in the cooler chamber, wherein the product inlet opening (17) is disposed above the perforated plate (11); a cooling medium entry opening (10) disposed beneath the perforated plate (11); and a baffle plate (5) disposed between the product inlet opening (17) and the perforated plate (11) (see Abstract; figure 1; and column 2, line 9 through column 6, line 68), since one may cool by fluidizing with cool air (see column 4, lines 45-62).
	Nack et al. fails to disclose or suggest a fluidized bed granulator having a seed grain inlet, and a melt nozzle with an atomization gas inlet; granulation promoters; sieves; crushers; and product coolers.
	Claims 31-34 depend on claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774